                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION

Jesse Vernon LaLone,                           )
                                               )
                         Plaintiff,            )      C.A. No. 2:18-3232-HMH-MGB
                                               )
                  vs.                          )          OPINION & ORDER
                                               )
Phillip Thompson, Wayne Owens,                 )
Johnny Johnson, Sandra Lowe,                   )
                                               )
                         Defendants.           )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Mary Gordon Baker, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Jesse Vernon LaLone (“LaLone”), a state

pretrial detainee proceeding pro se, alleges violations of his Fourteenth Amendment due process

rights pursuant to 42 U.S.C. § 1983. Defendants filed a motion to dismiss for failure to state a

plausible claim for relief pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

(Mot. Dismiss, ECF No. 17.) In her Report and Recommendation filed on July 2, 2019,

Magistrate Judge Baker recommends granting Defendants’ motion to dismiss and dismissing this

action. (R&R, generally, ECF No. 33.)

           LaLone filed objections to the Report and Recommendation. Objections to the Report

and Recommendation must be specific. Failure to file specific objections constitutes a waiver of

a party’s right to further judicial review, including appellate review, if the recommendation is

       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the magistrate

judge, this court is not required to give any explanation for adopting the recommendation. See

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Upon review, the court finds that many of LaLone’s objections are non-specific, unrelated

to the dispositive portions of the magistrate judge’s Report and Recommendation, or merely

restate his claims. However, the court was able to glean one specific objection. LaLone objects

to the magistrate judge’s conclusion that the Defendants are entitled to sovereign immunity to the

extent they are sued in their official capacities. (Objs. 4, ECF No. 35.) LaLone submits that the

Defendants “gave up” immunity under the Eleventh Amendment “when they knowingly and

willingly disregarded” the rules and regulations regarding disciplinary hearings put in place by

the Horry County Sheriff’s Office. (Id., ECF No. 35.)

       The Eleventh Amendment protects an unconsenting state from suits brought in federal

court by its own citizens or citizens of another state. Lee-Thomas v. Prince George’s Cty. Pub.

Sch., 666 F.3d 244, 248-49 (4th Cir. 2012). “The States’ immunity also extends to state agents

and state instrumentalities.” Id. at 248 (internal quotation marks omitted). However, a state is

able to waive its immunity in federal court. Sossamon v. Texas, 563 U.S. 277, 284 (2011).

“[T]he Eleventh Amendment grants the State a legal power to assert a sovereign immunity

defense should it choose to do so. The State can waive the defense.” Wis. Dept. of Corr. v.

Schacht, 524 U.S. 381, 389 (1998).

       In this case, the Defendants have asserted the defense of sovereign immunity. (Mot.

Dismiss 4, ECF No. 17.) Contrary to LaLone’s argument, the Defendants’ alleged actions


                                                 2
regarding the disciplinary proceedings against LaLone do not amount to a waiver of sovereign

immunity. See Lee-Thomas, 666 F.3d at 249 (noting that the three exceptions to state sovereign

immunity under the Eleventh Amendment are (1) unequivocal congressional abrogation, (2) suits

for prospective injunctive relief against state officials, and (3) waiver through a state

constitutional provision or statute). Accordingly, LaLone’s objection is without merit.

          Therefore, after a thorough review of the Report and Recommendation and the record in

this case, the court adopts Magistrate Judge Baker’s Report and Recommendation and

incorporates it herein.

          It is therefore

          ORDERED that Defendants’ motion to dismiss, docket number 17, is granted. It is

further

          ORDERED that LaLone’s complaint, docket number 1, is dismissed.

          IT IS SO ORDERED.


                                                  s/Henry M. Herlong, Jr.
                                                  Senior United States District Judge

Greenville, South Carolina
July 24, 2019




                                 NOTICE OF RIGHT TO APPEAL

          Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.


                                                     3
